DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a laser source, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). It is considered that it is essential for a laser source to be present to supply the laser beam for laser treatment of internal surfaces.  The factors for
determining whether undue experimentation is present are set forth in In re
Wands. 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) and include:
(A) The breadth of the claims; (B) the nature of the invention; (C) The state of the
prior art; (D) the level of one of ordinary skill; (E) The level of predictability in the
art; (F) The amount of direction provided by the inventor; (G) The existence of
working examples; (H) The quantity of experimentation needed to make or use
the invention based on the content of the disclosure.  Regarding factor (F) no direction is given for creation of a laser beam other than a laser source or how to 
Claims 1-9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 on line 2 the term “leading edge-type covering part” is indefinite as it is unclear when the covering part ceases to be a leading edge. Respectfully suggest changing “edge-type” to “edge” to obviate this rejection. In claim 3 on line 3 the meaning of “around” is unclear since the specification does recite a clear standard to determine the meaning of “around”; hence the metes and bounds are unclear.  In claim 3 on line 4 the meaning of “several” is unclear (e.g. does it mean “4” or “5” or “6”) is unclear.
Claim Interpretation
In accordance with MPEP 608.01 the British English spellings (e.g. “fibre” instead of “fiber”) in the specification and claims are not being objected to in this office action.
It is considered that the language in claim 1 of “intended to be connected to a laser source via an optical fibre” does not limit the scope of claim 1 since claim 8 positively recites a laser and an optical fibre as a matter of claim interpretation so any collimator meets this expression. 

Claim Rejections - 35 USC § 103
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over  Wortelboer in U.S. Patent Application Publication No.  2018/0177386 in view of Iwai in U.S. Patent No. 5,533,146.  Wortelboer discloses an optical device suitable for laser treatment of the inner surfaces of a leading edge cover piece of an aircraft engine blade (see paragraphs 44-46 ) that includes an endoscope , the device designed to be inserted into cavities having inner surfaces, such as, for example, leading edge cover pieces. Wortelboer discloses a collimator (GRIN lens, unidentified, see paragraph 41) connected to a laser source via an optical fiber to produce.  Wortelboer discloses an optical reflection component configured to be able to be introduced into the cover piece and to uniformly reflect the laser beam on at least one inner surface of the cover piece, the optical reflection component comprising a dihedron having at least one oblique surface (see figure 1, wherein the facets (32) are arranged on the oblique surface of a dihedron) provided with a set of stepped mirrors (see paragraph 75, see figures 1 and 3), each mirror being configured to reflect a fraction of the laser beam in a direction that is almost normal to the at least one inner surface (see element 90 or 102). Wortelboer does not disclose using cylindrical lens configured to focus the laser beam along a spatial line that is transverse to the propagation of the laser beam, forming a laser in line beam. However Wortelboer teaches the possibility of replacing the cylindrical structure of the element (6) with a cuboid structure, which will require the generation of a linear planar beam on each facet .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wortelboer et al. in view of Iwai et al.  as applied to claim 1 above, and further in view of  Weeks et al. in U.S. Patent No. 5,227,606. Weeks et al. teach roller ball (any of roller balls element 52, see column 5, lines 39-43) attached to a laser apparatus.  It would have been obvious to adapt Wortelboer et al. in view of Iwai et al. and Weeks et al. to provide this to properly position the optical device.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wortelboer et al.  in U.S. Patent Application Publication No.  2018/0177386 in view of Iwai et al. in U.S. Patent No. 5,533,146 and  Harten et al. in U.S. Patent .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wortelboer et al.  in U.S. Patent Application Publication No.  2018/0177386 in view of Iwai et al. in U.S. Patent No. 5,533,146 and Harten et al. in U.S. Patent Application Publication No. 2016/0151862as applied to claim 8 above, and further in view of  Komatsu et al. in Japan Patent No. 2015-071,168.  Komatsu et al. teach an assist gas nozzle (element 32, see paragraph 110 and figure 10) and in paragraph 36 it is disclosed that the gas can be air.  It would have been obvious to adapt Wortelboer et al. in view of Iwai et al., Harten et al. to provide this to supply air to assist in a laser material process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  DE 102014207263 A1 discloses splitting a laser beam to treat two areas inside a pipe at once.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761